Title: [Diary entry: 9 February 1785]
From: Washington, George
To: 

Wednesday 9th. Mercury at 44 in the morning—at Noon 50 and at Night 56. Morning lowering—but clear, calm, warm & pleast. afterwards

which with the rain that fell last night had uncovered the ground in many places & was dissipating the Snow very fast. Transplanted an English Walnut tree from the Corner near where the old School house stood to the opposite side wch. with the one that was moved in the fall were intended to answer the two remaining ones—but from their size and age I have little expectation of their living. Also moved the Apricots & Peach Trees which stood in the borders of the grass plats which from the same causes little expectation is entertained of their living. These were placed under the Wall in the North Garden on each side of the Green House and an old pair tree was movd at the same time into the lowr. Square of the South Garden from which less hopes of its living were entertained than of any of the others. Road to where my Dogue run people were grubbing in the Mill Swamp & Meadow. In the Afternoon Fanny Bassett returned from Doctr. Craiks accompanied by his son William.